MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	209	
Docket:	      And-17-151	
Submitted	
  On	Briefs:	 September	27,	2017	
Decided:	     October	24,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	DANIKA	B.	et	al.	
	
	
PER	CURIAM	

       [¶1]		The	mother	of	Danika	B.,	Victor	B.,	and	Daytona	C.	appeals	from	a	

judgment	 of	 the	 District	 Court	 (Lewiston,	 Dow,	 J.)	 terminating	 her	 parental	

rights	to	the	children	pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	

(b)(i)-(ii)	 (2016).	 	 The	 mother	 argues	 that	 the	 court’s	 finding	 that	 the	

Department	of	Health	and	Human	Services	did	not	make	reasonable	efforts	to	

“shape	 and	 monitor”	 counseling	 for	 her	 compels	 us	 to	 conclude	 that	 the	

termination	of	her	parental	rights	was	improper.		We	affirm	the	judgment.		

                                    I.		BACKGROUND	

       [¶2]	 	 The	 court	 based	 its	 decision	 to	 terminate	 the	 mother’s	 parental	

rights	on	the	following	factual	findings,	which	are	supported	by	the	record:		

             [T]he	 Department	 has	 made	 reasonable	 efforts	 to	
       rehabilitate	 and	 reunify	 the	 family,	 and	 has	 made	 reasonable	
       efforts	 to	 identify	 and	 pursue	 an	 alternative	 permanency	 plan.		
       These	 efforts	 include	 rehabilitation	 and	 reunification	 planning,	
       family	team	meetings,	safety	assessments,	random	drug	screening	
2	

     for	 the	 mother,	 referral	 to	 domestic	 violence	 education	 and	
     services	for	the	mother,	supervised	visitation	for	the	mother,	ICPC	
     study	 for	 kinship	 placement,	 mental	 health	 and	 parental	
     assessment	for	the	mother,	medical	and	mental	health	care	for	the	
     children,	referral	to	case	management	for	the	mother,	[and]	foster	
     care	for	the	children.		While	the	Department	referred	the	mother	
     to	 mental	 health	 counseling,	 the	 Department	 failed	 to	 take	
     reasonable	 steps	 to	 shape	 and	 monitor	 the	 quality	 of	 that	
     counseling,	 and	 such	 failure	 makes	 the	 counseling	 fall	 short	 of	
     qualifying	as	a	reasonable	effort	by	DHHS.		
     	
            .	.	.	.		
     	
     	      .	 .	 .	 Child	 protection	 services	 has	 been	 involved	 with	 [the	
     mother	and]	these	children	.	.	.	over	and	over	since	2003.		Despite	
     repeated	interventions,	the	chronic	problems	in	the	household	are	
     exposure	 to	 domestic	 violence,	 squalid	 and	 unsafe	 living	
     conditions,	 housing	 instability,	 and	 inadequate	 supervision	 and	
     care	of	children.		
     	
            .	.	.	.		
     	
     	      The	relationship	with	[the	father]	has,	in	fact,	been	violent,	
     with	 both	 [parents]	 as	 perpetrators,	 and	 the	 children	 as	
     witnesses.	 	 [The	 mother]	 has	 not	 shown	 accountability	 for	 her	
     violence	 or	 changed	 the	 belief	 system	 that	 underpins	 recurrent	
     domestic	 violence.	 	 The	 Court	 adopts	 [the	 evaluator’s]	 finding	
     that,	“[o]ne	of	the	biggest	obstacles	for	[the	mother]	is	her	lack	of	
     insight	and	recognition	regarding	the	problems	in	her	life	and	the	
     role	she	plays	in	them.”		[The	mother]	has	chosen	to	have	contact	
     with	[the	father]	throughout	the	pendency	of	this	case.		
     	
            .	.	.	.		
     	
     	      [The	 mother]	 succeeded	 in	 attending	 and	 completing	
     certain	services.		In	May	of	2016,	she	successfully	completed	DBT	
     group.		She	attended	a	parenting	class.		Since	June	of	2016,	she	has	
                                                                                        3	

engaged	 in	 counseling	 .	 .	 .	 and	 she	 attended	 the	 majority	 of	
scheduled	case	management	sessions	.	.	.	.		These	are	good	things.	
	       	
	       However,	 desirable	 results	 from	 these	 services	 remain	
elusive.	 	 The	 Court	 notes,	 for	 example,	 that	 [the	 mother’s]	
completion	 of	 DBT	 class	 preceded	 by	 only	 a	 few	 weeks	 her	
emotional	 escalation	 to	 aggressiveness	 toward	 a	 visit	 supervisor	
at	 a	 supervised	 visit	 on	 May	 31,	 2016.	 	 Police	 were	 called	 and	
visits	were	suspended	for	a	time.		It	was	the	kind	of	escalation	that	
DBT	is	intended	to	prevent.				
	
	       As	for	counseling,	the	Court	was	gravely	disappointed	with	
the	 testimony	 of	 [the	 counselor]	 that	 she	 was	 not	 100	 percent	
sure	 she	 had	 seen	 [the	 evaluator’s]	 parental	 assessment	 of	 [the	
mother].	 	 She	 certainly	 has	 not	 been	 using	 that	 assessment	 as	 a	
guide	to	focus	the	efforts	in	counseling.		[The	counselor]	identified	
the	 goals	 of	 her	 counseling	 of	 [the	 mother]	 to	 be	 addressing	
depression,	 PTSD,	 and	 reunification	 with	 the	 children.	 	 Despite	
months	 of	 weekly	 counseling	 sessions,	 [the	 counselor]	 was	 not	
aware	 that	 [the	 mother]	 had	 been	 a	 perpetrator	 of	 domestic	
violence	against	[the	father],	not	aware	of	the	extent	to	which	[the	
mother]	has	continued	to	see	[the	father],	and	not	aware	that	[the	
mother]	 had	 been	 convicted	 of	 three	 counts	 of	 endangering	 the	
welfare	 of	 a	 child.	 	 The	 trauma	 that	 [the	 mother	 and	 the	
counselor]	 seem	 to	 be	 processing	 together	 seems	 to	 be	 the	
difficult	 experience	 of	 having	 the	 children	 removed	 by	 DHHS	
rather	 than	 [the	 mother’s]	 reported	 history	 as	 a	 victim	 of	 abuse	
and	 neglect	 by	 her	 parents	 and	 abuse	 by	 her	 romantic	 partners.		
The	 Court	 finds	 that	 the	 counseling	 .	 .	 .	 ,	 in	 terms	 of	 its	 effect	 on	
alleviating	jeopardy,	has	been	a	missed	opportunity	thus	far.	
	
        .	.	.	.		
	
	       As	 for	 case	 management,	 the	 goals	 were	 to	 find	 a	 primary	
care	 physician,	 arrange	 medication	 management,	 and	 obtain	
suitable	housing	for	[the	mother].		While	the	first	two	goals	have	
been	met,	[the	mother]	has	yet	to	obtain	suitable	housing.		At	the	
time	 of	 trial,	 [the	 mother]	 had	 a	 room	 in	 the	 home	 of	 friends,	
4	

     unsuitable	 for	 reunification	 with	 the	 children.	 	 She	 was	 on	 the	
     wait	list	for	subsidized	housing	at	different	locations.		She	was	in	
     the	 process	 of	 applying	 for	 Social	 Security	 Disability	 benefits	
     which	 would	 improve	 her	 financial	 stability.	 	 At	 certain	 times	
     during	the	pendency	of	the	case,	[the	mother]	lived	in	her	vehicle,	
     in	a	motel	with	her	brother,	with	another	friend,	with	[the	father]	
     (in	 violation	 of	 court	 orders)	 and	 with	 [the	 children’s	 paternal	
     grandfather].				
     	
     	      The	 Court	 adopts	 [the	 guardian	 ad	 litem’s]	 assessment	 of	
     [the	 mother’s]	 fitness	 for	 parenting	 and	 her	 efforts	 to	 alleviate	
     jeopardy:	
     	
             “[The	 mother]	 has	 tried	 her	 best	 to	 engage	 in	 the	
             reunification	 process,	 which	 has	 been	 difficult	 given	
             her	 challenging	 life	 with	 limited	 resources.	 	 [The	
             mother]	 wants	 to	 do	 well.	 	 [The	 evaluator]	 noted	 in	
             her	 parental	 assessment	 that	 numerous	
             interventions	 have	 been	 attempted	 over	 the	 years	
             with	 [the	 mother]	 with	 little	 result.	 	 While	 [the	
             mother]	 did	 not	 fully	 engage	 with	 the	 rehabilitation	
             and	 reunification	 process	 in	 2015,	 she	 has	 regularly	
             attended	 the	 visits	 since	 February	 2016,	 and	 has	
             regularly	 engaged	 with	 a	 new	 case	 manager	 and	
             therapist	 since	 June	 2016.	 	 [She]	 has	 yet	 to	 develop	
             insight	into	how	she	contributed	to	the	reasons	[the	
             Department]	 intervened,	 and	 what	 she	 can	 do	
             differently.	[	.	.	.	]	[The	mother]	has	shown	some	good	
             parenting	 skills	 during	 the	 visits,	 but	 the	 overall	
             impression	 is	 that	 she	 cannot	 safely	 parent	 and	
             manage	 [the	 children],	 whether	 it	 is	 one	 or	 three	
             children	at	a	time,	unless	she	has	help.		Since	June	of	
             2015,	[she]	has	struggled	with	her	relationship	with	
             [the	 father]	 and	 domestic	 violence,	 safe	 and	 stable	
             housing,	 mental	 health	 treatment,	 medication	
             management,	and	regularly	communicating	with	[the	
             Department].”		
                   	
                                                                                     5	

             Based	 on	 the	 foregoing,	 the	 Court	 finds	 by	 clear	 and	
      convincing	evidence	that	[the	mother]	is	unfit	due	to	her	inability	
      to	 protect	 the	 children	 from	 jeopardy	 or	 take	 responsibility	 for	
      them	in	a	time	reasonably	calculated	to	meet	their	needs.			
             	
             The	 Court	 turns	 now	 to	 the	 issue	 of	 the	 children’s	 best	
      interest.		All	of	the	findings	above	also	go	to	best	interest.	
             	
             The	children’s	lives	in	the	care	of	[the	mother]	were	chaotic.		
      Their	 negative	 experiences	 in	 [the	 mother’s]	 care	 range	 from	
      trauma	 (witnessing	 serious	 assaults	 between	 their	 parents),	 to	
      neglect	 ([the	 mother]	 was	 convicted	 [of]	 three	 counts	 of	
      endangering	the	welfare	of	a	child).		The	children	all	have	special	
      needs	that	require	a	good	deal	of	attention	from	their	custodians.		
      They	have	all	been	making	progress	in	their	services.			
             	
             [The	 twins]	 have	 just	 turned	 five	 years	 old.	 	 [The	 eldest	
      daughter]	 is	 six.	 	 The	 children	 have	 been	 in	 foster	 care	 since	
      June	4,	 2015.	 	 According	 to	 the	 GAL	 report,	 the	 three	 children	
      need	 stability,	 consistency,	 structure,	 and	 intensive	 supervision.		
      They	absolutely	need	permanency.			
             	
             The	GAL	believes	that	termination	of	the	mother’s	rights	as	
      to	 [the	 three	 children]	 is	 in	 the	 children’s	 best	 interest.	 	 The	
      evidence	compels	the	Court	to	agree	strongly.	.	.	.		
	
(Citations	omitted.)			
            	
                                  II.		DISCUSSION	

	     [¶3]	 	 Although	 the	 mother	 argues	 that	 the	 judgment	 terminating	 her	

parental	 rights	 should	 be	 vacated	 because	 the	 court	 found	 that	 the	

Department	failed	to	take	reasonable	steps	to	shape	and	monitor	the	quality	
6	

of	 her	 counseling,	 the	 record	 does	 not	 support	 that	 interpretation	 of	 the	

court’s	findings.		

       [¶4]	 	 Here,	 the	 court	 noted	 only	 that	 the	 counselor	 had	 chosen	 to	

address	 issues	 that,	 ultimately,	 would	 not	 assist	 the	 mother	 in	 alleviating	

jeopardy.	 	 Although	 the	 court	 found	 that	 the	 Department	 failed	 to	 take	

reasonable	 steps	 to	 shape	 and	 monitor	 the	 mother’s	 counseling,	 the	 court	

specifically	found	that	the	Department	did	make	reasonable	efforts	to	reunify,	

including	 rehabilitation	 and	 reunification	 planning,	 family	 team	 meetings,	

referral	to	domestic	violence	education	and	services,	supervised	visitation,	an	

ICPC	 study	 for	 kinship	 placement,	 mental	 health	 assessment	 and	 treatment,	

and	 referral	 to	 case	 management	 services.	 	 See	 In	 re	 Daniel	 H.,	 2017	 ME	 89,	

¶	16,	160	A.3d	1182.		Even	if	the	Department	had	not	made	reasonable	efforts	

to	 reunify,	 which	 is	 not	 the	 case	 here,	 that	 failure	 alone	 does	 not	 preclude	 a	

termination	 of	 parental	 rights.	 	 See	 In	 re	 Thomas	 D.,	 2004	 ME	 104,	 ¶	 28,	

854	A.2d	 195.	 	 There	 is	 competent	 evidence	 in	 the	 record	 to	 support	 the	

court’s	 findings	 of	 unfitness	 and	 that	 termination	 is	 in	 the	 children’s	 best	

interests.		

       The	entry	is:	

                      Judgment	affirmed.	
	
                                                                                 7	

	     	      	      	     	    	
	
Nathaniel	Seth	Levy,	Esq.,	Brunswick,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Lewiston	District	Court	docket	number	PC-2015-37	
FOR	CLERK	REFERENCE	ONLY